ORDER
On January 20, 2012, the court granted the Plaintiff-Appellee’s petition for rehearing en banc. Although the court directed that no additional briefing would be requested from the parties, the court determines that amicus briefs may be filed without leave of court if those briefs otherwise comply with Fed. R.App. P. 29 and Fed. Cir. R. 29.
Accordingly,
It Is Ordered That:
Amicus briefs may be filed without leave of court if the briefs otherwise comply with Fed. R.App. P. 29 and Fed. Cir. R. 29. Any such brief must be filed no later than February 10, 2012. No extensions will be granted. The clerk is directed to provide a copy of this order to any associations or organizations who are on the list of amicus curiae maintained pursuant to Fed. Cir. R. 29.